DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Submission filed 7/18/22 has been entered. Claims 1, 3-8, 10-20, and 25 are pending with claims 2 and 21-23 being previously cancelled and claims 9 and 24 being currently cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) in view of Peker et al. (US 6446558), and in view of Hooke (US 8813651), and in view of Kintish et al. (US 3750582).
Regarding claims 1, 3, 7-8, and 13-14: Xu discloses a shaped charge 8, 16 and method for use with a perforating gun 6 in forming a perforation into a formation at a well wall with a jet (Figs. 1, 2; title; abstr.; [0021]-[0024]). Xu discloses that the shaped charge comprises a case 18, an explosive pellet 24 accommodated by the case, and a liner 23 having a shape feature (Figs. 1, 2; [0022]-[0025], [0039] - the shape feature is the liner shape (see sidewall 37)). 
Xu does not use the phrase “an amorphous-based material”. However, Xu discloses that selected material may include glass, tungsten, a combination of listed materials, or a composite of the listed materials ([0039], claims 12, 13). Therefore, the examiner finds that one having ordinary skill in the art and the benefit of the cited art would understand that Xu discloses an amorphous-based metal material in glass form. Further, Peker explicitly discloses a liner of an amorphous-based material as well as that amorphous metals are well-known in the art (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). In conclusion, the examiner finds that based on the disclosures of Xu and Peker, one having ordinary skill in the art and the benefit of the cited art would understand that Xu, as further evidenced by Peker, discloses that the liner can be formed of an amorphous-based metal material in glass form. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that the liner of Xu, as further evidenced by Peker, is formed from an amorphous-based material. As Xu at a minimum alludes to an amorphous-based metal material in glass form and as Peker explicitly discloses an amorphous-based material, the formation of a liner having an amorphous-based metal material in glass form would have been predictable with a reasonable expectation of success. 
Xu, as evidenced by and modified by Peker, discloses that shaped charges should be designed to provide a jet which can penetrate a large quantity of formation (Xu - [0006]) and to provide a jet that does not leave residue and is slug free (Xu - [0029], [0031]) and that the liner of an amorphous-based material is tailored to enhance the jet in forming the perforation (Peker -title; abstr.; col. 1, lines 27-31; col. 1, line 52-col. 2, line 67). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that a liner formed as disclosed by Xu would necessarily enhance the jet in forming the perforation as taught by Peker. Thus, such a utilization of the material of Xu would have been predictable with no unexpected results. 
Xu and Peker do not explicitly disclose that the liner, case, and explosive pellet are formed by a three dimensional printer. Hooke discloses that shaped charges, including the components thereof, such as liners, can be formed using a three dimensional printer (abstr.; col. 3, lines 1-10). It should be noted that Hooke qualifies as prior art at least under 35 USC 102(a)(2). As Hooke explicitly discloses forming shaped charges including the components thereof, such as liners, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the liner, case, and explosive pellet of Xu, as evidenced by Peker, using a three dimensional printer as taught by Hooke. As various manufacturing methods are notoriously well-known in the art, it would have been within routine skill to select one well-known manufacturing method from a finite selection of well-known manufacturing methods. Such a selection would have been predictable with no unexpected results and a reasonable expectation of success. 
Xu, as evidenced by and modified by Peker and Hooke, discloses deploying a perforating gun into a well to a target location adjacent a formation and detonating a shaped charge within a body of the gun at the location to generate a jet of enhanced character for tunneling a perforation into the formation (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039], claim 12; Peker - title; abstr.; col. 1, line 52-col. 2, line 67). 
Xu, as evidenced by and modified by Peker and Hooke, discloses that the stretch of the jet runs between material at a head of the jet and material at a tail of the jet (Xu - [0006], [0027], [0029], [0031]) but does not explicitly discuss the velocity gradient and thus does not explicitly disclose the jet has a velocity gradient with the head travelling greater than five times the speed of the tail. Kintish discloses a velocity gradient and that the head travels more than five times the speed of the tail (col. 1, lines 25-29). Kintish discusses a tip velocity of “about” 25000ft/sec and a tail velocity of “nearly” 5000 ft/sec. As Kintish uses different adjectives (about and nearly), the examiner interprets this to mean that the tail velocity is below 5000 ft/sec but that the tip velocity can be 25000 ft/sec or more. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have formed the shaped charge of Xu, as modified by Peker and Hooke, to attain a velocity gradient wherein the head travels at a speed greater than five times the speed of the tail, as taught by Kintish, as a high velocity is responsible for the deep penetration achieved by a shaped charge.
Claims 1, 3-4, 6-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) in view of Peker et al. (US 6446558), and in view of Martin et al. (US 20080075618), and in view of Kintish et al. (US 3750582). 
Xu, Peker, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claims 1, 3, 7-8, and 13-14: Xu discloses a shaped charge 8, 16 and method for use with a perforating gun 6 in forming a perforation into a formation at a well wall with a jet (Figs. 1, 2; title; abstr.; [0021]-[0024]). Xu discloses that the shaped charge comprises a case 18, an explosive pellet 24 accommodated by the case, and a liner 23 having a shape feature (Figs. 1, 2; [0022]-[0025], [0039] - the shape feature is the liner shape (see sidewall 37)). 
Xu does not use the phrase “an amorphous-based material”. However, Xu discloses that selected material may include glass, tungsten, a combination of listed materials, or a composite of the listed materials ([0039], claims 12, 13). Therefore, the examiner finds that one having ordinary skill in the art and the benefit of the cited art would understand that Xu discloses an amorphous-based metal material in glass form. Further, Peker explicitly discloses a liner of an amorphous-based material as well as that amorphous metals are well-known in the art (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). In conclusion, the examiner finds that based on the disclosures of Xu and Peker, one having ordinary skill in the art and the benefit of the cited art would understand that Xu, as further evidenced by Peker, discloses that the liner can be formed of an amorphous-based metal material in glass form. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that the liner of Xu, as further evidenced by Peker, is formed from an amorphous-based material. As Xu at a minimum alludes to an amorphous-based metal material in glass form and as Peker explicitly discloses an amorphous-based material, the formation of a liner having an amorphous-based metal material in glass form would have been predictable with a reasonable expectation of success.
Xu, as evidenced by and modified by Peker, discloses that shaped charges should be designed to provide a jet which can penetrate a large quantity of formation (Xu - [0006]) and to provide a jet that does not leave residue and is slug free (Xu - [0029], [0031]) and that the liner of an amorphous-based metal material in glass form is tailored to enhance the jet in forming the perforation (Peker -title; abstr.; col. 1, lines 27-31; col. 1, line 52-col. 2, line 67). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that a liner formed as disclosed by Xu would necessarily enhance the jet in forming the perforation as taught by Peker. Thus, such a utilization of the material of Xu would have been predictable with no unexpected results. 
Xu and Peker do not explicitly disclose that the liner, case, and explosive pellet are formed by a three dimensional printer. Martin discloses that downhole tools can be formed using a three dimensional printer ([0017], [0027], 0029]-[0033]). As Martin discloses forming various downhole tools utilizing 3-D printing, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the liner, case, and explosive pellet of Xu, as modified by Peker, using a three dimensional printer as taught by Martin. As various manufacturing methods are notoriously well-known in the art, it would have been within routine skill to select one well-known manufacturing method from a finite selection of well-known manufacturing methods. Such a selection would have been predictable with no unexpected results and a reasonable expectation of success. 
Xu, as evidenced by and modified by Peker and Martin, discloses deploying a perforating gun into a well to a target location adjacent a formation and detonating a shaped charge within a body of the gun at the location to generate a jet of enhanced character for tunneling a perforation into the formation (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039], claim 12; Peker - title; abstr.; col. 1, line 52-col. 2, line 67). 
Xu, as evidenced by and modified by Peker and Martin, discloses that the stretch of the jet runs between material at a head of the jet and material at a tail of the jet (Xu - [0006], [0027], [0029], [0031]) but does not explicitly discuss the velocity gradient and thus does not explicitly disclose the jet has a velocity gradient with the head travelling greater than five times the speed of the tail. Kintish discloses a velocity gradient and that the head travels more than five times the speed of the tail (col. 1, lines 25-29). Kintish discusses a tip velocity of “about” 25000ft/sec and a tail velocity of “nearly” 5000 ft/sec. As Kintish uses different adjectives (about and nearly), the examiner interprets this to mean that the tail velocity is below 5000 ft/sec but that the tip velocity can be 25000 ft/sec or more. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have formed the shaped charge of Xu, as modified by Peker and Martin, to attain a velocity gradient wherein the head travels at a speed greater than five times the speed of the tail, as taught by Kintish, as a high velocity is responsible for the deep penetration achieved by a shaped charge.
Regarding claim 4: Xu discloses that the case includes a material that is one of steel, zinc, an amorphous-based material and a porous material ([0025], [0037]-[0039]; claims 12, 13).). 
Regarding claim 6: Xu discloses that the perforating gun is of a material that is one of a corrosive and an amorphous-based material ([0022], [0025], [0037]-[0039]; claim 12). 
Regarding claim 10: Xu, as evidenced by and modified by Peker and Martin, discloses an additive of the material to tailor a characteristic of the jet selected from a group consisting of a binder, a density enhancer, a crystalline powder and a reactive material agent (Xu - [0006], [0039]; Peker - title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). 
Regarding claim 11: Xu, as evidenced by and modified by Peker and Martin, discloses utilizing powdered metals and tungsten (Xu - abstr., [0009], [0020]; Peker - col. 4, line 59-col. 5, line 47) but does not explicitly state that the crystalline powder is tungsten. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected a crystalline tungsten powder for use in forming the liner of Xu, as evidenced by and modified by Peker and Martin. As Xu, Peker, and Martin, teach the use of a finite number of techniques and element mixtures to form the liner, it would have been within routine skill and a simple substitution of one form of a component for another substantially equivalent form of the component. Such a simple substitution would have been predictable with no unexpected results. 
Regarding claim 12: Xu, as evidenced by and modified by Peker and Martin, discloses that the reactive material agent is one of titanium, an oxidizing agent and a cleaning agent (Peker - col. 2, lines 12-67; col. 4, line 59-col. 5, line 47).
Regarding claim 15: Xu discloses running a reaction to break up material of one of the body of the gun, the case and the liner into non-occlusive particle sizes following the detonating ([0035]). 
Regarding claim 16: Xu discloses that the reaction is one of an exothermal reaction, an oxidation reaction and a reaction cleaning out debris in the perforation ([0035]). 
Regarding claim 17: Xu discloses that running of the reaction comprises exposing reactive materials of one of the body of the gun, the case, and the liner upon the detonating ([0035]). 
Regarding claim 18: Xu, as evidenced by and modified by Peker and Martin, discloses that the liner is of a tailored morphology (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039]; Peker - (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). 
Regarding claim 19: Xu, as evidenced by and modified by Peker and Martin, discloses that the three dimensionally formed component is of a tailored material gradient (Martin - [0016], [0017], [0029], [0031], [0040], [0046]).  
Regarding claim 20: Xu, as evidenced by and modified by Peker and Martin, discloses that the material gradient is tailored with respect to one of density, porosity, cavities, corrosives, reactive material and selectively integrated non-explosive material (Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039]; Peker - (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64; Martin - `[0016], [0017], [0029], [0031], [0040], [0046]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269), Peker et al. (US 6446558), Martin et al. (US 20080075618), and Kintish et al. (US 3750582), as applied to claim 1 above, and further in view of Stawovy (US 20100275800).      
Xu, Peker, Martin, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claim 5: Xu, as evidenced by and modified by Peker and Martin, does not explicitly discuss the material character of the case and liner and thus does not explicitly disclose that the case is of a material character selected to substantially match a material character of the liner in one of impedance, density and sound speed. Stawovy discloses that in general, bulk sound speed, defined as the velocity of a sound wave through the material, gives a good measure of how a material will behave when forming a shaped charged jet. Stawovy further teaches that materials with high bulk sound speeds form higher velocity coherent jets and have better armor penetration performance [0031]. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected the case to be of a material character to substantially match a material character of the liner in one of impedance, density and sound speed. As Stawovy teaches the importance of sound speeds to jet formation, it would have been within routine skill to match the case and liner material so as to form a more coherent jet for optimal penetration. Such material selection and matching would have been predictable with no unexpected results.
Claims 1, 3, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269) in view of Peker et al. (US 6446558), and in view of Ourso (WO 2012071449), and in view of Kintish et al. (US 3750582). 
Xu, Peker, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claims 1, 3, 7-8, and 13-14: Xu discloses a shaped charge 8, 16 and method for use with a perforating gun 6 in forming a perforation into a formation at a well wall with a jet (Figs. 1, 2; title; abstr.; [0021]-[0024]). Xu discloses that the shaped charge comprises a case 18, an explosive pellet 24 accommodated by the case, and a liner 23 having a shape feature (Figs. 1, 2; [0022]-[0025], [0039] - the shape feature is the liner shape (see sidewall 37)). 
Xu does not use the phrase “an amorphous-based material”. However, Xu discloses that selected material may include glass, tungsten, a combination of listed materials, or a composite of the listed materials ([0039], claims 12, 13). Therefore, the examiner finds that one having ordinary skill in the art and the benefit of the cited art would understand that Xu discloses an amorphous-based metal material in glass form. Further, Peker explicitly discloses a liner of an amorphous-based material as well as that amorphous metals are well-known in the art (title; abstr.; col. 1, line 52-col. 2, line 67; col. 4, lines 62-64). In conclusion, the examiner finds that based on the disclosures of Xu and Peker, one having ordinary skill in the art and the benefit of the cited art would understand that Xu, as further evidenced by Peker, discloses that the liner can be formed of an amorphous-based metal material in glass form. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that the liner of Xu, as further evidenced by Peker, is formed from an amorphous-based metal material in glass form. As Xu at a minimum alludes to an amorphous-based metal material in glass form and as Peker explicitly discloses an amorphous-based material, the formation of a liner having an amorphous-based metal material in glass form would have been predictable with a reasonable expectation of success.
Xu, as evidenced by and modified by Peker, discloses that shaped charges should be designed to provide a jet which can penetrate a large quantity of formation (Xu - [0006]) and to provide a jet that does not leave residue and is slug free (Xu - [0029], [0031]) and that the liner of an amorphous-based metal material in glass form is tailored to enhance the jet in forming the perforation (Peker -title; abstr.; col. 1, lines 27-31; col. 1, line 52-col. 2, line 67). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that a liner formed as disclosed by Xu would necessarily enhance the jet in forming the perforation as taught by Peker. Thus, such a utilization of the material of Xu would have been predictable with no unexpected results. 
Xu and Peker do not explicitly disclose that the liner, case, and explosive pellet are formed by a three dimensional printer. Ourso discloses that downhole tools can be formed using a three dimensional printer ([00037], [00038], [00041], [00042], [000109], claim 8). As Ourso discloses forming various downhole tools utilizing 3-D printing and reasons for why 3D printing should be used for downhole tools, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the liner, case, and explosive pellet of Xu, as evidenced by and modified by Peker, using a three dimensional printer as taught by Ourso. As various manufacturing methods are notoriously well-known in the art, it would have been within routine skill to select one well-known manufacturing method from a finite selection of well-known manufacturing methods. Such a selection would have been predictable with no unexpected results and a reasonable expectation of success. 
Xu, as evidenced by and modified by Peker and Ourso, discloses deploying a perforating gun into a well to a target location adjacent a formation and detonating a shaped charge within a body of the gun at the location to generate a jet of enhanced character for tunneling a perforation into the formation (see above; Xu - Figs. 1, 2; title; abstr.; [0006], [0021]-[0024], [0025], [0031], [0039], claim 12; Peker - title; abstr.; col. 1, line 52-col. 2, line 67). 
Xu, as evidenced by and modified by Peker and Ourso, discloses that the stretch of the jet runs between material at a head of the jet and material at a tail of the jet (Xu - [0006], [0027], [0029], [0031]) but does not explicitly discuss the velocity gradient and thus does not explicitly disclose the jet has a velocity gradient with the head travelling greater than five times the speed of the tail. Kintish discloses a velocity gradient and that the head travels more than five times the speed of the tail (col. 1, lines 25-29). Kintish discusses a tip velocity of “about” 25000ft/sec and a tail velocity of “nearly” 5000 ft/sec. As Kintish uses different adjectives (about and nearly), the examiner interprets this to mean that the tail velocity is below 5000 ft/sec but that the tip velocity can be 25000 ft/sec or more. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have formed the shaped charge of Xu, as modified by Peker and Ourso, to attain a velocity gradient wherein the head travels at a speed greater than five times the speed of the tail, as taught by Kintish, as a high velocity is responsible for the deep penetration achieved by a shaped charge.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269), Peker et al. (US 6446558), Hooke (US 8813651), and Kintish et al. (US 3750582), as applied to claim 1 above and further in view of Yang  (US 20100319562).
Xu, Peker, Hook, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claim 25: Xu, as evidenced by and modified by Peker, Hooke, and Kintish, does not explicitly disclose that the shape feature is a heel. Yang discloses that the shape feature is a heel (Figs. 2-6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the shape feature of Xu to be a heel as taught by Yang. As both Xu and Yang teach a shape feature, it would have been within routine skill to have selected a particular shape feature from a finite selection of shape features. Such a simple selection and configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269), Peker et al. (US 6446558), Martin et al. (US 20080075618), and Kintish et al. (US 3750582), as applied to claim 1 above and further in view of Yang  (US 20100319562).
Xu, Peker, Martin, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claim 25: Xu, as evidenced by and modified by Peker, Martin, and Kintish, does not explicitly disclose that the shape feature is a heel. Yang discloses that the shape feature is a heel (Figs. 2-6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the shape feature of Xu to be a heel as taught by Yang. As both Xu and Yang teach a shape feature, it would have been within routine skill to have selected a particular shape feature from a finite selection of shape features. Such a simple selection and configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (20130056269), Peker et al. (US 6446558), Ourso (WO 2012071449), and Kintish et al. (US 3750582), as applied to claim 1 above and further in view of Yang  (US 20100319562).
Xu, Peker, Ourso, and Kintish disclose the invention substantially as claimed and as discussed above.
Regarding claim 25: Xu, as evidenced by and modified by Peker, Ourso, and Kintish, does not explicitly disclose that the shape feature is a heel. Yang discloses that the shape feature is a heel (Figs. 2-6). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the shape feature of Xu to be a heel as taught by Yang. As both Xu and Yang teach a shape feature, it would have been within routine skill to have selected a particular shape feature from a finite selection of shape features. Such a simple selection and configuration would have been predictable with a reasonable expectation of success and with no unexpected results. 
Response to Arguments
Applicants’ amendments and arguments, filed 7/18/22, with respect to the previous rejections of claims 1, 3-20, and 24-25 have been fully considered and they are at least partially persuasive. Rejections and objections that have been withdrawn are not repeated herein. 
Applicants appear to be arguing that the current rejections fall short of disclosing that the amorphous-based material is a metal in glass form. As these limitations are being recited for the first time, the new rejections are discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/28/2022